PERRITT FUNDS, INC. FOURTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FOURTH AMENDMENT effective as of January 9, 2014, to the Custody Agreement dated as of February 1, 2009, as amended August 1, 2011, August 1, 2012 and February 28, 2013 (the "Agreement"), is entered into by and between PERRITT FUNDS, INC. a Maryland corporation (the "Company") and U.S. BANK NATIONAL ASSOCIATION ("Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PERRITT FUNDS, INC.
